Learned, P. J.
(dissenting):
The question here arises on the construction of chapter 317, Laws of 1883, which, in the respect in question, is like chapter 591, Laws of 1880. Section 1 says : “ The district attorney of any county of this State shall, upon the request of any one of such protectors, commence and prosecute to termination, in the name of the people, actions and proceedings against any person reported,” etc. “ All money necessary for witnesses’ fees * * * shall * ■ * * be advanced by, and all money, except costs * * * recovered, * * * shall be paid to the treasurer of the county in which the actions * * * shall have been commenced.”
The question is, whether this means that the district attorney of every county in the State may commence an action for violations occurring in every other county, in which he is requested by a game protector to bring such an action; or does it mean that every district attorney must, on request, bring such an action for violations •occurring in his own county? The plaintiff insists on the former; the defendant on the latter. Either is possible, and we must judge which is intended from other things than the mere words in this statute. There is no doubt that the district attorney is a county officer; that he is to reside in his county; that his salary is paid by the county; that he is to attend the courts of his county, and specially that he is to prosecute for penalties incurred in his county. (1 E. S., m. p. 383, § 91.) When his salary is fixed, he is to pay to the county treasurer of his county all moneys received for judgments, fees and costs. (Laws 1852, chap. 304, § 6; see, also, Code Civil Pro., § 1968.) It is plain that the general scope of the duties of • district attorneys is confined to their counties, and the moneys collected by them go to the county treasurers of their respective counties. *596Now, if we take this general system and apply it to the construction of this statute, we shall find everything harmonious. It will be the duty of each district attorney, on the request of a game protector, to prosecute and recover penalties for violations of the game laws which have occurred within his county. If chapter 317, Laws of 1883, gives him the right to bring an action in the name of the people for these penalties in an adjoining county to that in which the violation occurred, then he may prosecute within his own or an adjoining county (I do not understand that this was necessarily decided in Leonard v. Ehrich, 40 Hun, 460) but he can go no further. The special authority (if it be given) to prosecute in an adjoining county to that where the offense is committed does not make him the prosecuting officer for offenses committed in all parts of the State. If the plaintiff’s construction is right, then the district attorney of (say) Pulton county may commence suits in the name of the people in the city of New York, to collect penalties for violations of the game laws committed in that city ; and, on his mere requisition, the county treasurer of that county (the chamberlain) must advance all money necessary for witnesses’ fees and disbursements. Now, I cannot think that a construction is correct which permits the prosecuting officer of one county thus to take on himself the enforcement of the law for offenses committed in another county, and to call on the treasurer of such other county for all the money he may deem necessary for witnesses’ fees and disbursements. Suppose the language of the statute had been, “district attorneys shall upon the request,” etc., it would have been understood that the duty, of each was limited to offenses within his own county. I think the words used have the same meaning. If the meaning was intended which the plaintiff takes, then the language would have been more explicit; and it would have said that any district attorney might prosecute for violations committed in his own or in any other county of the State. A provision so contrary to the general scope of our legal system would have been unmistakably expressed.
I think, therefore, that the order should be reversed and motion granted. (Comr. Excise v. Purdy, 13 Abb., 434; Town of Lyons v. Cole, 3 T. & C., 431.)
Order affirmed, with ten dollars costs and printing disbursements.